


EXHIBIT 10.4
Notice of Stock Unit Grant


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan




Name of Grantee:
[___________________]
 
 
Number of Stock Units:
[____________]
 
 
Date of Grant:
[____________]
 
 
Vesting:
The units shall become vested as follows if you are employed by or providing
services to Sun Healthcare Group, Inc. or its subsidiaries on the applicable
vesting date: (i) 33.33% of the units shall vest on each of the following dates:
[____________], subject to earlier termination as provided in the Terms and
Conditions of Stock Unit Award; and (ii) the units, to the extent then
outstanding and unvested, shall become vested in full upon (A) the date of your
death or Disability (as defined in the Plan) or (B) if, upon or after a Change
in Control (as defined in the Plan), your employment by Sun Healthcare Group,
Inc. or one of its subsidiaries is terminated either by your employer for any
reason other than Good Cause (as defined in the Plan) or you terminate
employment for Good Reason (as defined in the Plan).



By signing your name below, you accept this stock unit award and acknowledge and
agree that the units are granted under and governed by the terms and conditions
of the Sun Healthcare Group, Inc. 2009 Performance Incentive Plan (the “Plan”)
and the Terms and Conditions of Stock Unit Award, both of which are hereby made
a part of this document.


“GRANTEE”






_________________________________
Signature


SUN HEALTHCARE GROUP, INC.,
a Delaware corporation






By: William A. Mathies
Its: Chief Executive Officer



 



1

--------------------------------------------------------------------------------




Terms and Conditions of Stock Unit Award


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan


1.    Grant of Stock Units.


(a)    Award. These Terms and Conditions of Stock Unit Award (these “Terms”)
apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant (the “Grant Notice”) corresponding
to that particular grant. The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.” The effective date of grant of the Award
as set forth in the Grant Notice is referred to as the “Date of Grant.” The
Award was granted under and subject to the Sun Healthcare Group, Inc. 2009
Performance Incentive Plan (the “Plan”). The number of shares covered by the
Award are subject to adjustment under Section 7.1 of the Plan. Capitalized terms
are defined in the Plan if not defined herein. The Award has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. The Grant Notice and these Terms
are collectively referred to as the “Award Agreement” applicable to the Award.
(b)    Stock Units. As used herein, a “Stock Unit” is a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent in value
to one outstanding share of Common Stock of the Corporation. The Stock Units
shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
Section 2. The Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below. The Stock Units shall not be treated as property or
as a trust fund of any kind. No assets have been secured or set aside by the
Corporation with respect to the Award and, if amounts become payable to the
Grantee pursuant to this Award Agreement, the Grantee's rights with respect to
such amounts shall be no greater than the rights of any general unsecured
creditor of the Corporation.
2.    Vesting. The Award is subject to vesting, with the vesting schedule as set
forth in the Grant Notice, and subject to earlier termination or acceleration
and subject to adjustment as provided herein and in the Plan.
3.    Continuance of Employment/Service Required; No Employment/Service
Commitment. The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.


Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee's status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the

2

--------------------------------------------------------------------------------




Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee's other compensation. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Grantee under any written employment agreement with the Corporation.
4.    Dividend and Voting Rights.


(a)    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 4(b) hereof) and no voting rights with respect to
the Stock Units or any shares of Common Stock issuable in respect of such Stock
Units, until shares of Common Stock are actually issued to and held of record by
the Grantee. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.
(b)    Dividend Equivalent Reinvestment. No later than sixty (60) days following
each date that the Corporation pays an ordinary cash dividend on its outstanding
Common Stock (if any ordinary cash dividends are paid), for which the related
record date occurs after the Date of Grant and prior to the date all Stock Units
subject to the Award have either been paid or have terminated, the Corporation
shall credit the Grantee with an additional number of Stock Units equal to (a)
the amount of the ordinary cash dividend paid by the Corporation on a single
share of Common Stock, multiplied by (b) the number of Stock Units subject to
the Award outstanding and unpaid as of such record date (including any Stock
Units previously credited under this Section 4(b) and with such total number
subject to adjustment pursuant to Section 7.1 of the Plan), divided by (c) the
closing price of a share of Common Stock on the date the ordinary cash dividend
is paid. Any Stock Units credited pursuant to the foregoing provisions of this
Section 4(b) will be subject to the same vesting, payment, termination and other
terms, conditions and restrictions as the original Stock Units to which they
relate. No crediting of Stock Units will be made pursuant to this Section 4(b)
with respect to any Stock Units which, as of the related record date, have
either been paid or have terminated.
5.    Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.


6.    Timing and Manner of Payment of Stock Units. Except as otherwise provided
in the Grant Notice, Stock Units subject to this Award Agreement shall be paid
in an equivalent number of whole shares of Common Stock (with any fractional
Stock Units credited in respect of the Stock Units that are paid rounded down to
the nearest whole number of shares of Common Stock) promptly after the vesting
of such Stock Units (and in all events not later than the first March 15
following the year in which such Stock Units became vested) in accordance with
the terms hereof. Such payment shall be subject to the tax withholding
provisions of Section 10 hereof and Section 8.5 of the Plan and subject to
adjustment as provided in Section 7.1 of the Plan and shall be in complete
satisfaction of such vested Stock Units. The Grantee or any other person
entitled under the Plan to receive a payment of shares of Common Stock shall
deliver to the

3

--------------------------------------------------------------------------------




Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.


Notwithstanding the foregoing paragraph, the Grantee may elect (a “Distribution
Election”) on the Date of Grant or at such other time as may be provided by the
Administrator (and in all cases at a time that complies with the initial
deferral election requirements of Section 409A of the Code) and in accordance
with rules prescribed the Administrator, not to receive payment upon the vesting
of such Stock Units and instead have the Corporation continue to maintain such
Stock Units on its books of account. Distribution Elections may only be made by
delivering a written election to the Corporation on a deferral election form
provided by the Corporation. Subject to approval by the Administrator, the
distribution of such deferred Stock Units shall be payable as elected by the
Grantee on the deferral election form.
7.    Effect of Termination of Employment or Services. The Grantee's Stock Units
shall be forfeited to the extent such units have not become vested upon the
first date the Grantee is no longer employed by or providing services to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of such employment or services, whether with or without cause,
voluntarily or involuntarily; provided, however, that any then-outstanding and
otherwise unvested Stock Units subject to this Award shall vest as set forth in
the Grant Notice if the Grantee's termination of employment or service is the
result of a reason specified in the Grant Notice. If the Grantee is employed by
a Subsidiary and that entity ceases to be a Subsidiary, such event shall be
deemed to be a termination of employment of the Grantee for purposes of this
Award Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event. If the Grantee
is not an employee or director of the Corporation or a Subsidiary, the
Administrator shall be the sole judge for purposes of this Award Agreement
whether the Grantee continues to render services to the Corporation or a
Subsidiary and the date, if any, upon which such services shall be deemed to
have terminated. The Corporation shall have no obligation as to any Stock Units
that are forfeited pursuant to this Section 7.


8.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation's stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award.


9.    Limitation on Benefits. Notwithstanding anything contained in this Award
Agreement, the Plan or any other plan, arrangement or agreement to the contrary,
but subject to the last sentence of this Section 9, if upon or following a
change in the “ownership or effective control” of the Corporation or in the
“ownership of a substantial portion of the assets” of the Corporation (each
within the meaning of Section 280G of the Code), the tax imposed by Section 4999
of the Code or any similar or successor tax (the “Excise Tax”) applies, solely
because of such transaction, to any payments, benefits and/or amounts received
by the Grantee pursuant to the Plan, this Award Agreement, any retention bonus
program, any employment or severance benefit plan, agreement or arrangement or
otherwise (collectively, the “Total Payments”), then the Total Payments shall be
reduced (but not below zero) so that the maximum amount of the Total Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Total Payments to be subject to the Excise Tax; provided that such
reduction to the Total Payments shall be made only if the total after-tax
benefit to the Grantee is greater after giving

4

--------------------------------------------------------------------------------




effect to such reduction than if no such reduction had been made. If such a
reduction is required, the Corporation shall reduce or eliminate the Total
Payments by first reducing or eliminating any cash severance benefits, then by
reducing or eliminating any equity awards the vesting or payment of which
depends on an event other than the performance of services, then by reducing or
eliminating any accelerated vesting of any other equity awards other than stock
options, then by reducing or eliminating any accelerated vesting of stock
options, then by reducing or eliminating any other remaining Total Payments, in
each case in reverse order beginning with the payments which are to be paid the
farthest in time from the date of the transaction triggering the Excise Tax.
Subject to the next sentence, the preceding provisions of this Section 9 shall
take precedence over the provisions of any other plan, arrangement or agreement
governing the Grantee's rights and entitlements to any benefits or compensation.
This Section 9 shall not apply to any Grantee who is entitled to a “gross up” or
similar payment from the Corporation or any of its affiliates with respect to
the Excise Tax.


10.    Tax Withholding. The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, or other event with respect to the Stock
Units. The Corporation may, in its sole discretion, withhold a sufficient number
of shares of Common Stock in connection with the vesting of the Stock Units at
the then fair market value of the Common Stock (determined either as of the date
of such withholding or as of the immediately preceding trading day, as
determined by the Corporation in its discretion) to satisfy the minimum amount
of any such withholding obligations that arise with respect to the vesting of
such Stock Units. The Corporation may take such action(s) without notice to the
Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations. The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such manner.
If, however, any withholding event occurs with respect to the Stock Units other
than the vesting of such units, or if the Corporation for any reason does not
satisfy the withholding obligations with respect to the vesting of the Stock
Units as provided above in this Section 10, the Corporation shall be entitled to
require a cash payment by or on behalf of the Grantee and/or to deduct from
other compensation payable to the Grantee the amount of any such withholding
obligations.


11.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee's last address
reflected on the Corporation's records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Grantee is no longer an employee of the
Corporation or one of its Subsidiaries, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.


12.    Plan. The Award and all rights of the Grantee under this Award Agreement
are subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and of this Award
Agreement. The Grantee acknowledges reading and understanding the

5

--------------------------------------------------------------------------------




Plan, the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not (and shall not be deemed to) create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.


13.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.


14.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


15.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


16.    Governing Law. This Award Agreement and the rights of the parties
hereunder with respect to the Award shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.


17.    Clawback Policy. The Plan and any awards under the Plan are subject to
the terms of the Corporation's recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of any award under the Plan (including, without limitation and if an award is
paid in shares, the repayment of any value received from a disposition of any
such shares).


18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.



6